


RIO PLATA EXPLORATION CORP.




STOCK OPTION PLAN







1.

PURPOSE OF THE PLAN




The Company hereby establishes a stock option plan for directors, senior
officers, Employees, Consultants, Consultant Company or Management Company
Employees (as such terms are defined below) of the Company and its subsidiaries,
or where the Company is an Unlisted Issuer, an Eligible Charitable Organization
(collectively "Eligible Persons"), to be known as the "Stock Option Plan" (the
"Plan").  The purpose of the Plan is to give to Eligible Persons, as additional
compensation, the opportunity to participate in the success of the Company by
granting to such individuals options, exercisable over periods of up to ten
years, as determined by the board of directors of the Company, to buy shares of
the Company at a price equal to the Market Price prevailing on the date the
option is granted less applicable discount, if any, permitted by the policies of
the Exchanges and approved by the Board.




2.

DEFINITIONS




In this Plan, the following terms shall have the following meanings:




2.1

"Associate" means an "Associate" as defined in the TSX Policies.




2.2

"Board" means the Board of Directors of the Company.




2.3

"Change of Control" means the acquisition by any person or by any person and all
Joint Actors, whether directly or indirectly, of voting securities (as defined
in the Securities Act) of the Company, which, when added to all other voting
securities of the Company at the time held by such person or by such person and
a Joint Actor, totals for the first time not less than fifty percent (50%) of
the outstanding voting securities of the Company or the votes attached to those
securities are sufficient, if exercised, to elect a majority of the Board of
Directors of the Company.




2.4

"Company" means Rio Plata Exploration Corp. and its successors.




2.5

"Consultant" means a "Consultant" as defined in the TSX Policies.




2.6

"Consultant Company" means a "Consultant Company" as defined in the TSX
Policies.




2.7

"Disability" means any disability with respect to an Optionee which the Board,
in its sole and unfettered discretion, considers likely to prevent permanently
the Optionee from:




(a)

being employed or engaged by the Company, its subsidiaries or another employer,
in a position the same as or similar to that in which he was last employed or
engaged by the Company or its subsidiaries; or




(b)

acting as a director or officer of the Company or its subsidiaries.








- 2 -







2.8

"Discounted Market Price" of Shares means, if the Shares are listed only on the
TSX Venture Exchange, the Market Price less the maximum discount permitted under
the TSX Policy applicable to Options.




2.9

“Eligible Charitable Organization” means an “Eligible Charitable Organization”
as defined in the TSX Policies.




2.10

"Eligible Persons" has the meaning given to that term in section 1 hereof.




2.11

"Employee" means an "Employee" as defined in the TSX Policies.




2.12

"Exchanges" means the TSX Venture Exchange and, if applicable, any other stock
exchange on which the Shares are listed.




2.13

"Expiry Date" means the date set by the Board under subsection 3.1 of the Plan,
as the last date on which an Option may be exercised.




2.14

"Grant Date" means the date specified in the Option Agreement as the date on
which an Option is granted.




2.15

"Insider" means an "Insider" as defined in the British Columbia Securities Act.




2.16

"Investor Relations Activities" means "Investor Relations Activities" as defined
in the TSX Policies.




2.17

"Joint Actor" means a person acting "jointly or in concert with" another person
as that phrase is interpreted in Multi-lateral Instrument 62-104, Take-Over Bids
and Issuer Bids.




2.18

"Management Company Employee" means a "Management Company Employee" as defined
in the TSX Policies.




2.19

"Market Price" of Shares at any Grant Date means the last closing price per
Share on the trading day immediately preceding the day on which the Company
announces the grant of the option or, if the grant is not announced, on the
Grant Date, or if the Shares are not listed on any stock exchange, "Market
Price" of Shares means the price per Share on the over-the-counter market
determined by dividing the aggregate sale price of the Shares sold by the total
number of such Shares so sold on the applicable market for the last day prior to
the Grant Date.




2.20

"Option" means an option to purchase Shares granted pursuant to this Plan.




2.21

"Option Agreement" means an agreement, in the form attached hereto as Schedule
"A", whereby the Company grants to an Optionee an Option.




2.22

"Optionee" means each of Eligible Persons granted an Option pursuant to this
Plan and their heirs, executors and administrators.




2.23

"Option Price" means the price per Share specified in an Option Agreement,
adjusted from time to time in accordance with the provisions of section 5.





- 3 -










2.24

"Option Shares" means the aggregate number of Shares which an Optionee may
purchase under an Option.




2.25

"Plan" means this Stock Option Plan.




2.26

"Shares" means the common shares in the capital of the Company as constituted on
the Grant Date provided that, in the event of any adjustment pursuant to section
5, "Shares" shall thereafter mean the shares or other property resulting from
the events giving rise to the adjustment.




2.27

"Securities Act" means the Securities Act, R.S.B.C. 1996, c.418, as amended, as
at the date hereof.




2.28

"TSX Policies" means the policies included in the TSX Venture Exchange Corporate
Finance Manual and "TSX Policy" means any one of them.




2.29

"Unissued Option Shares" means the number of Shares which have, at a particular
time, been reserved for issuance upon the exercise of an Option, but which have
not been issued, as adjusted from time to time in accordance with the provisions
of section 5, such adjustments to be cumulative.




2.30

"Unlisted Issuer” means a company, corporation trust or limited partnership
which has no securities listed or quoted on any stock exchange, nor has
outstanding securities for which trading is reported to or through a stock
exchange or public market.




2.31

"Vested" means that an Option has become exercisable in respect of a number of
Option Shares by the Optionee pursuant to the terms of the Option Agreement.




3.

GRANT OF OPTIONS




3.1

Option Terms




The Board may from time to time authorize the issue of Options to Eligible
Persons of the Company and its subsidiaries.  The Option Price under each Option
shall be not less than the Discounted Market Price on the Grant Date.  The
Expiry Date for each Option shall be set by the Board at the time of issue of
the Option and shall not be more than ten years after the Grant Date.  Options
shall not be assignable (or transferable) by the Optionee.




3.2

Limits on Shares Issuable on Exercise of Options




The maximum number of Shares which may be issuable pursuant to options granted
under the Plan shall be that number equal to 10% of the Company's issued share
capital from time to time. The number of Shares reserved for issuance under the
Plan and all of the Company's other previously established or proposed share
compensation arrangements:




(a)

in aggregate shall not exceed 10% of the total number of issued and outstanding
shares on a non-diluted basis; and








- 4 -







(b)

to any one Optionee within a 12 month period shall not exceed 5% of the total
number of issued and outstanding shares on a non-diluted basis (unless otherwise
approved by the disinterested shareholders of the Company).




The number of Shares which may be issuable under the Plan and all of the
Company's other previously established or proposed share compensation
arrangements, within a one-year period:




(a)

to all Insiders shall not exceed 10% of the total number of issued and
outstanding shares on the Grant Date a non-diluted basis;




(b)

to any one Optionee, shall not exceed 5% of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis (unless otherwise
approved by the disinterested shareholders of the Company);




(c)

to any one Consultant shall not exceed 2% in the aggregate of the total number
of issued and outstanding Shares on the Grant Date on a non-diluted basis; and




(d)

to all Eligible Persons who undertake Investor Relations Activities shall not
exceed 2% in the aggregate of the total number of issued and outstanding Shares
on the Grant Date on a non-diluted basis, which Options are to be vested in
stages over at least a one-year period and no more than one-quarter (1/4) of
such Options may be vested in any three (3) month period.




3.3

Option Agreements




Each Option shall be confirmed by the execution of an Option Agreement.  Each
Optionee shall have the option to purchase from the Company the Option Shares at
the time and in the manner set out in the Plan and in the Option Agreement
applicable to that Optionee.  For stock options to Employees, Consultants,
Consultant Company or Management Company Employees, the Company is representing
herein and in the applicable Option Agreement that the Optionee is a bona fide
Employee, Consultant, Consultant Company or Management Company Employee, as the
case may be, of the Company or its subsidiary.  The execution of an Option
Agreement shall constitute conclusive evidence that it has been completed in
compliance with this Plan.




4.

EXERCISE OF OPTION




4.1

When Options May be Exercised




Subject to subsections 4.3 and 4.4, an Option shall be granted as fully Vested
on the Grant Date, and may be exercised to purchase any number of Shares up to
the number of Unissued Option Shares at any time after the Grant Date, provided
that this Plan has been previously approved by the shareholders of the Company,
where such prior approval is required by TSX Policies, up to 4:00 p.m. local
time on the Expiry Date and shall not be exercisable thereafter.




4.2

Manner of Exercise




The Option shall be exercisable by delivering to the Company a notice specifying
the number of Shares in respect of which the Option is exercised together with
payment in full of the Option Price for each such Share.  Upon notice and
payment there will be binding contract for the





- 5 -







issue of the Shares in respect of which the Option is exercised, upon and
subject to the provisions of the Plan.  Delivery of the Optionee's cheque
payable to the Company in the amount of the Option Price shall constitute
payment of the Option Price unless the cheque is not honoured upon presentation
in which case the Option shall not have been validly exercised.

4.3

Vesting of Option Shares




An Option shall be granted hereunder as fully Vested, unless a vesting schedule
is imposed by the Board as a condition of the grant on the Grant Date; and
provided that if the Option is being granted to an Eligible Person who is
providing Investor Relations Activities to the Company, then the Option must
vest in stages over at least a one-year period and no more than one-quarter
(1/4) of such Options may be vested in any three (3) month period.




4.4

Termination of Employment




If an Optionee ceases to be an Eligible Person, his or her Option shall be
exercisable as follows:




(a)

Death or Disability




If the Optionee ceases to be an Eligible Person, due to his or her death or
Disability or, in the case of an Optionee that is a company, the death or
Disability of the person who provides management or consulting services to the
Company or to any entity controlled by the Company, the Option then held by the
Optionee shall be exercisable to acquire Vested Unissued Option Shares at any
time up to but not after the earlier of:




(i)

365 days after the date of death or Disability; and




(ii)

the Expiry Date.




(b)

Termination For Cause




If the Optionee, or in the case of a Management Company Employee or a Consultant
Company, the Optionee's employer, ceases to be an Eligible Person as a result of
termination for cause, as that term is interpreted by the courts of the
jurisdiction in which the Optionee, or, in the case of a Management Company
Employee or a Consultant Company, of the Optionee's employer, is employed or
engaged; any outstanding Option held by such Optionee on the date of such
termination shall be cancelled as of that date.




(c)

Early Retirement, Voluntary Resignation or Termination Other than For Cause




If the Optionee or, in the case of a Management Company Employee or a Consultant
Company, the Optionee's employer, ceases to be an Eligible Person due to his or
her retirement at the request of his or her employer earlier than the normal
retirement date under the Company's retirement policy then in force, or due to
his or her termination by the Company other than for cause, or due to his or her
voluntary resignation, the Option then held by the Optionee shall be exercisable
to acquire Vested Unissued Option Shares at any time up to but not after the
earlier of the





- 6 -







Expiry Date and the date which is 90 days after the Optionee or, in the case of
a Management Company Employee or a Consultant Company, the Optionee's employer,
ceases to be an Eligible Person.




4.5

Effect of a Take-Over Bid




If a bona fide offer (an "Offer") for Shares is made to the Optionee or to
shareholders of the Company generally or to a class of shareholders which
includes the Optionee, which Offer, if accepted in whole or in part, would
result in the offeror becoming a control person of the Company, within the
meaning of subsection 1(1) of the Securities Act, the Company shall, immediately
upon receipt of notice of the Offer, notify each Optionee of full particulars of
the Offer, whereupon the Option Shares subject to such Option may be exercised
in whole or in part by the Optionee so as to permit the Optionee to tender the
Option Shares received upon such exercise, pursuant to the Offer. However, if:




(a)

the Offer is not completed within the time specified therein; or




(b)

all of the Option Shares tendered by the Optionee pursuant to the Offer are not
taken up or paid for by the offeror in respect thereof,




then the Option Shares received upon such exercise, or in the case of clause (b)
above, the Option Shares that are not taken up and paid for, may be returned by
the Optionee to the Company and reinstated as authorized but unissued Shares and
with respect to such returned Option Shares, the Option shall be reinstated as
if it had not been exercised.  If any Option Shares are returned to the Company
under this subsection 4.5, the Company shall immediately refund the exercise
price to the Optionee for such Option Shares.




4.6

Acceleration of Expiry Date




If at any time when an Option granted under the Plan remains unexercised with
respect to any Unissued Option Shares, an Offer is made by an offeror, the
Directors may, upon notifying each Optionee of full particulars of the Offer,
declare all Option Shares issuable upon the exercise of Options granted under
the Plan, are Vested (subject to the proviso below), and declare that the Expiry
Date for the exercise of all unexercised Options granted under the Plan is
accelerated so that all Options will either be exercised or will expire prior to
the date upon which Shares must be tendered pursuant to the Offer, PROVIDED THAT
where an Option was granted to a consultant providing Investor Relations
Activities, the Directors declaration that Option Shares issuable upon the
exercise of such Options granted under the Plan be Vested with respect to such
Option Shares, is subject to prior approval of the Exchanges.  The Directors
shall give each Optionee as much notice as possible of the acceleration of the
Options under this section, except that not less than 5 business days and not
more than 35 days notice is required.




4.7

Effect of a Change of Control




If a Change of Control occurs, all Option Shares subject to each outstanding
Option may be exercised in whole or in part by the Optionee.








- 7 -







4.8

Exclusion From Severance Allowance, Retirement Allowance or Termination
Settlement




If the Optionee, or, in the case of a Management Company Employee or a
Consultant Company, the Optionee's employer, retires, resigns or is terminated
from employment or engagement with the Company or any subsidiary of the Company,
the loss or limitation, if any, by the cancellation of the right to purchase
Option Shares under the Option Agreement shall not give rise to any right to
damages and shall not be included in the calculation of nor form any part of any
severance allowance, retiring allowance or termination settlement of any kind
whatsoever in respect of such Optionee.




4.9

Shares Not Acquired or Exercised




Any Unissued Option Shares not acquired by an Optionee under an Option which has
expired, and any Option Shares acquired by an Optionee under an Option when
exercised, may be made the subject of a further Option granted pursuant to the
provisions of the Plan.




5.

ADJUSTMENT OF OPTION PRICE AND NUMBER OF OPTION SHARES




5.1

Share Reorganization




Whenever the Company issues Shares to all or substantially all holders of Shares
by way of a stock dividend or other distribution, or subdivides all outstanding
Shares into a greater number of Shares, or combines or consolidates all
outstanding Shares into a lesser number of Shares (each of such events being
herein called a "Share Reorganization") then effective immediately after the
record date for such dividend or other distribution or the effective date of
such subdivision, combination or consolidation, for each Option:




(a)

the Option Price will be adjusted to a price per Share which is the product of:




(i)

the Option Price in effect immediately before that effective date or record
date; and




(ii)

a fraction, the numerator of which is the total number of Shares outstanding on
that effective date or record date before giving effect to the Share
Reorganization, and the denominator of which is the total number of Shares that
are or would be outstanding immediately after such effective date or record date
after giving effect to the Share Reorganization; and




(b)

the number of Unissued Option Shares will be adjusted by multiplying (i) the
number of Unissued Option Shares immediately before such effective date or
record date by (ii) a fraction which is the reciprocal of the fraction described
in subparagraph (a)(ii).




5.2

Special Distribution




Subject to the prior approval of the Exchanges, whenever the Company issues by
way of a dividend or otherwise distributes to all or substantially all holders
of Shares:








- 8 -







(a)

shares of the Company, other than the Shares;




(b)

evidences of indebtedness;




(c)

any cash or other assets, excluding cash dividends (other than cash dividends
which the Board of Directors of the Company has determined to be outside the
normal course); or




(d)

rights, options or warrants,




then to the extent that such dividend or distribution does not constitute a
Share Reorganization (any of such non-excluded events being herein called a
"Special Distribution"), and effective immediately after the record date at
which holders of Shares are determined for purposes of the Special Distribution,
for each Option the Option Price will be reduced, and the number of Unissued
Option Shares will be correspondingly increased, by such amount, if any, as is
determined by the Board in its sole and unfettered discretion to be appropriate
in order to properly reflect any diminution in value of the Option Shares as a
result of such Special Distribution.




5.3

Corporate Organization




Whenever there is:




(a)

a reclassification of outstanding Shares, a change of Shares into other shares
or securities, or any other capital reorganization of the Company, other than as
described in subsections 5.1 or 5.2;




(b)

a consolidation, merger or amalgamation of the Company with or into another
corporation resulting in a reclassification of outstanding Shares into other
shares or securities or a change of Shares into other shares or securities; or




(c)

a transaction whereby all or substantially all of the Company's undertaking and
assets become the property of another corporation,




(any such event being herein called a "Corporate Reorganization") the Optionee
will have an option to purchase (at the times, for the consideration, and
subject to the terms and conditions set out in the Plan) and will accept on the
exercise of such option, in lieu of the Unissued Option Shares which he would
otherwise have been entitled to purchase, the kind and amount of shares or other
securities or property that he would have been entitled to receive as a result
of the Corporate Reorganization if, on the effective date thereof, he had been
the holder of all Unissued Option Shares or if appropriate, as otherwise
determined by the Directors.




5.4

Determination of Option Price and Number of Unissued Option Shares




If any questions arise at any time with respect to the Option Price or number of
Unissued Option Shares deliverable upon exercise of an Option following a Share
Reorganization, Special Distribution or Corporate Reorganization, such questions
shall be conclusively determined by the Company's auditor, or, if they decline
to so act, any other firm of Chartered Accountants in Vancouver, British
Columbia, that the Directors may designate and who will have access to all
appropriate records and such determination will be binding upon the Company and
all Optionees.





- 9 -










5.5

Regulatory Approval




Any adjustment to the Option Price or the number of Unissued Option Shares
purchasable under the Plan pursuant to the operation of any one of subsection
5.1, 5.2 or 5.3 is subject to the approval of the Exchanges where required
pursuant to their policies, and compliance with the applicable securities rules
or regulations of any other governmental authority having jurisdiction.




6.

MISCELLANEOUS




6.1

Right to Employment




Neither this Plan nor any of the provisions hereof shall confer upon any
Optionee any right with respect to employment or continued employment with the
Company or any subsidiary of the Company or interfere in any way with the right
of the Company or any subsidiary of the Company to terminate such employment.




6.2

Necessary Approvals




The Plan shall be effective immediately upon the approval of the Board of
directors of the Company, where the Company is a non-reporting issuer.  If the
Company is a reporting issuer whose Shares are listed on any Exchanges, then the
Plan shall be effective only upon the approval of the shareholders of the
Company given by way of an ordinary resolution, where such prior approval is
required by the policies of the Exchanges.  Any Options granted under this Plan
before such prior approval shall only be exercised upon the receipt of such
approval, where it is required by the policies of the Exchanges.  Disinterested
shareholder approval (as required by the Exchanges) will be obtained for any
reduction in the exercise price of any Option granted under this Plan if the
Optionee is an Insider of the Company at the time of the proposed amendment.
 The obligation of the Company to sell and deliver Shares in accordance with the
Plan is subject to compliance with the policies of the Exchanges and applicable
securities rules or regulations of any governmental authority having
jurisdiction.  If any Shares cannot be issued to any Optionee for any reason,
including, without limitation, the failure to comply with such policies, rules
or regulations, then the obligation of the Company to issue such Shares shall
terminate and any Option Price paid by an Optionee to the Company shall be
immediately refunded to the Optionee by the Company.




6.3

Administration of the Plan




The Directors shall, without limitation, have full and final authority in their
discretion, but subject to the express provisions of the Plan, to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the Plan
and to make all other determinations deemed necessary or advisable in respect of
the Plan.  Except as set forth in subsection 5.4, the interpretation and
construction of any provision of the Plan by the Directors shall be final and
conclusive.  Administration of the Plan shall be the responsibility of the
appropriate officers of the Company and all costs in respect thereof shall be
paid by the Company.




6.4

Income Taxes




As a condition of and prior to participation of the Plan any Optionee shall on
request authorize the Company in writing to withhold from any remuneration
otherwise payable to him or





- 10 -







her any amounts required by any taxing authority to be withheld for taxes of any
kind as a consequence of his or her participation in the Plan.




6.5

Amendments to the Plan




The Directors may from time to time, subject to applicable law and to the prior
approval, if required, of the Exchanges or any other regulatory body having
authority over the Company or the Plan, suspend, terminate or discontinue the
Plan at any time, or amend or revise the terms of the Plan or of any Option
granted under the Plan and the Option Agreement relating thereto, provided that
no such amendment, revision, suspension, termination or discontinuance shall in
any manner adversely affect any option previously granted to an Optionee under
the Plan without the consent of that Optionee.  Any amendments to the Plan or
options granted thereunder will be subject to the approval of the shareholders.




6.6

Form of Notice




A notice given to the Company shall be in writing, signed by the Optionee and
delivered to the head business office of the Company.




6.7

No Representation or Warranty




The Company makes no representation or warranty as to the future market value of
any Shares issued in accordance with the provisions of the Plan.




6.8

Compliance with Applicable Law




If any provision of the Plan or any Option Agreement contravenes any law or any
order, policy, by-law or regulation of any regulatory body or Exchanges having
authority over the Company or the Plan, then such provision shall be deemed to
be amended to the extent required to bring such provision into compliance
therewith.




6.9

No Assignment




No Optionee may assign any of his or her rights under the Plan or any Option
granted thereunder.




6.10

Rights of Optionees




An Optionee shall have no rights whatsoever as a shareholder of the Company in
respect of any of the Unissued Option Shares (including, without limitation,
voting rights or any right to receive dividends, warrants or rights under any
rights offering).




6.11

Conflict




In the event of any conflict between the provisions of this Plan and an Option
Agreement, the provisions of this Plan shall govern.








- 11 -







6.12

Governing Law




The Plan and each Option Agreement issued pursuant to the Plan shall be governed
by the laws of the Province of British Columbia.




6.13

Time of Essence




Time is of the essence of this Plan and of each Option Agreement.  No extension
of time will be deemed to be or to operate as a waiver of the essentiality of
time.




6.14

Entire Agreement




This Plan and the Option Agreement sets out the entire agreement between the
Company and the Optionees relative to the subject matter hereof and supersedes
all prior agreements, undertakings and understandings, whether oral or written.




Approved by the Board of Directors on February 10, 2010.







/s/ Robert Bell_______________

Robert C. G. Bell, President






















